DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 05/07/2022 has been reviewed and considered with the following results: 
As to the objection to the Claims, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.
As to the objection to the Specification, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.
As to the prior art rejections to the Claims. Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
Base claim 1 is now allowable in view of the remarks/arguments presented in the amendment filed on 05/07/2022, specifically the applied prior art is not seen to disclose or suggest a very specific structural limitation such as a computer coupled with said at least one laser sensor; wherein, processing circuitry of said computer is configured to perform the steps comprising: register a poultry egg by identifying a compliant pattern in fluctuations over time of measured distance from said at least one laser sensor, wherein calculating distance to said at least one laser sensor is performed by counting elapsed time from moment of beaming of a light pulse from said at least one laser sensor to a moment of capturing reflected light; and being configured in the combination with the rest of the limitations of the base claim.
Base claim 3 is now allowable in view of the remarks/arguments presented in the amendment filed on 05/07/2022, specifically the applied prior art is not seen to disclose or suggest a very specific sequence of steps such as determining distance to at least one laser sensor directed in direction of said conveyor and a computer having processing circuitry configured to register a poultry egg by identifying a compliant pattern in fluctuations over time of measured distance from said at least one laser sensor; monitoring fluctuations in said distance over time by recording in a memory of a computer values of distance from said conveyor over time; identifying poultry eggs based on fluctuations in distance such that each fluctuation in distance that is compliant, shall be considered as a single poultry egg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 24, 2022